DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a method for strontium isotope analysis of a picogram-level sample, comprising a step of using silicotungstic acid and phosphoric acid as a highly sensitive emitter for a thermal ionization mass spectrometry, nor a highly sensitive emitter for strontium isotope analysis of a picogram-level sample by a thermal ionization mass spectrometry, comprising silicotungstic acid and phosphoric acid.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Li (CN 106198705 A), who teaches an emitter in a thermal ionization mass spectrometer that uses phosphoric acid; however Li fails to teach that silicotungstic acid is additionally used.
The primary reason for allowance of the claims is the combination of the use of silicotungstic acid and phosphoric acid as a highly sensitive emitter for a thermal ionization mass spectrometry.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881